SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 12, 2011 HIGHWOODS PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 001-13100 56-1871668 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) HIGHWOODS REALTY LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) North Carolina 000-21731 56-1869557 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3100 Smoketree Court, Suite 600 Raleigh, North Carolina 27604 (Address of principal executive offices, zip code) Registrants’ telephone number, including area code: (919) 872-4924 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May12,2011, the Company held its annual meeting of stockholders. The final vote of the matters presented for a vote at such meeting was as follows: Matter For Against Abstain/ Withheld Broker Non-Votes Election of Directors: Thomas W. Adler Gene H. Anderson Edward J. Fritsch David J. Hartzell Sherry A. Kellett L. Glenn Orr, Jr. O. Temple Sloan, Jr. Ratify appointment of Deloitte & Touche LLP as our independent registered public accounting firm for 2011 Advisory vote on executive compensation Matter 1 Year 2 Years 3 Years Abstain Advisory vote on frequency of say-on-pay votes Lawrence S. Kaplan, 68, retired as a member of the Company’s Board of Directors upon expiration of his term at the 2011 annual meeting. Mr. Kaplan had been a director since November 2000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGHWOODS PROPERTIES, INC. By: /s/ Jeffrey D. Miller Jeffrey D. Miller Vice President, General Counsel and Secretary HIGHWOODS REALTY LIMITED PARTNERSHIP By: Highwoods Properties, Inc., its general partner By: /s/ Jeffrey D. Miller Jeffrey D. Miller Vice President, General Counsel and Secretary Dated:May 13, 2011
